 

Case 8:19-bk-10832-CED Doc 169,,, Filad.92/03/21 Page 1 of 2
FEB 03 2021

CLERK, US BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
Tampa DIVISION

2 Pages Scanned by RS

LOCATION OF U.S. BANKRUPTCY COURT:
___ SOUTHERN DISTRICT OF FLORIDA
_X_ MIDDLE DISTRICT OF FLORIDA

CASE NUMBER:

8:19-bk-10832-CED

CHAPTER:
7
13

NAME OF CREDITOR:

PAWNEE LEASING CORPORATION

WAS A PROOF OF CLAIM FILED?
_X_ YES, PROOF OF CLAIM NO. 16-1
NO

NEW ADDRESS FOR MAILING AND PAYMENTS TO CREDITOR:

SOLOVE LAW FIRM, P.A.
PO BOX 560608
MIAMI, FLORIDA 33256
Case 8:19-bk-10832-CED Doc169 Filed 02/03/21 Page 2 of 2

S O LO V E SOLOVE LAW FIRM, P.A.
PO BOX 560608

Law Firm, P.A. | Est. 1985 MIAMI, FL 33256

 

TELEPHONE
(305) 612-0800
ROBERT A. SOLOVE
robert@solovelawfirm.com

TRACYE K. SOLOVE*
tracye@solovelawfirm.com

*Florida Supreme Court Certified Circuit Civil Mediator
January 28, 2021

UNITED STATES BANKRUPTCY COURT
Sam M. Gibbons United States Courthouse
801 North Florida Avenue, Suite 555

Tampa, FL 33602

RE: NOTICE OF ADDRESS CHANGE FOR
MAILING AND PAYMENTS TO CREDITOR

Dear Sir or Madam Clerk:

Enclosed please find an original and a copy of our notice of change of address for each
bankruptcy court case in which our firm represents the Creditor, as follows:

1. Case No. 19-08345
Debtor: MS Supply & Home Health Co.
Creditor: Pawnee Leasing Corporation

2. Case No.: 19-10832
Debtor: Monument Brewing LLC
Creditor: Pawnee Leasing Corporation

3. Case No.: 20-01173
Debtor: Cristina Pergerson
Creditor: Pawnee Leasing Corporation

Please file said notice for each case and kindly return a clock-stamped copy for our records
in the self-addressed stamped envelope provided.

Thank you for your assistance in this matter.

Respectfully,

47
‘ BARBIE LLANOS,
ASSISTANT FOR THE FIRM

RAS:bl
Enclosures
